On Application eor Rehearing
Per Curiam.
This is a belated request for a re-
hearing of the December 19, 1968, decision of this Court1 based on the ruling of the United States Supreme Court rendered April 22, 1969, in the case of Davis v. Mississippi, 394 US 721 (89 S Ct 1394, 22 L Ed 2d 676). In both cases fingerprint identification evidence was crucial. In both cases the fingerprint record of the defendant was originally procured through an earlier detention, but the similarity terminates at this point. In the Mississippi case the detention was part of a dragnet. In the Michigan case it was the result of an arrest on another charge in another county, which was not questioned. "While that charge was concluded by the filing and acceptance of a nolle prosequi, this does not affect the validity of the detention. Furthermore, fingerprints are matters of identification and not incrimination. No testimonial or communicative features are involved. Schmerber v. California (1966), 384 US 757 (86 S Ct 1826, 16 L Ed 2d 908). Fingerprints, like a man’s name, height, color of his eyes, and physiognomy, are subject to non-custodial police inquiry, report, and preservation when reasonable investigation requires, even though probable cause for arrest may not exist at the moment. United States v. Bonanno (SD NY, 1960) 180 F Supp 71.
Request for rehearing denied.

 People v. Davis (1968), 14 Mich App 757.